DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendment filed 5/16/2022 has been received and entered into the record. As a result, claims 8-13, 15, 16, 22-26 have been amended and claims 27-37 have been added. Therefore, claims 8-16 and 22-37 are presented for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a limit detector configured to detect" in claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 13, 15, 24, 36, 37 objected to because of the following informalities:
Claim 13 recites, "the ball nozzle [line 15]." The examiner suggests amending the claimed "output nozzle" as comprising a ball nozzle to provide antecedent basis for the ball nozzle. 
Claim 15 recites, "the pressure sensor [line 11]." The examiner suggests, "a pressure sensor".
Claim 15 recites, "the ball nozzle [line 16]." The examiner suggests amending the claimed "output nozzle" as comprising a ball nozzle to provide antecedent basis for the ball nozzle. 
Claim 24 recites, "the pressure sensor [line 11]." The examiner suggests, "a pressure sensor".
Claims 36 and 37 are missing a period after the claim number.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 16, 22, 23, 27-30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Baker [U.S. Pub. 2020/0164722] in view of Mirante [U.S. Pub. 2016/0348930] further in view of Williams et al. ("Williams") [U.S. Pub. 2017/0264171].

With regard to claim 8, Baker teaches a cooling and ventilation outlet ("air vent assembly [par. 0002]") configured to connect to an HVAC duct ("The air vent assembly of the invention may be used in a wide spectrum of different types of spaces for controlling and modulating air flow into such space. These may include, for example, rooms or building spaces, whether commercial or residential, as well as vehicles [par. 0002]" and "for use with an air conditioner (A/C) and heating system [par. 0015]" and "protruding neck 5 for intake of air [par. 0061]"), the cooling and ventilation outlet comprising: 
an airflow chamber (see [fig. 16: Air Inlet Area (5A), Protruding Neck (5)] and [fig. 1: Directional Air Flow Component (2)] which together form an airflow chamber) configured to direct air from the HVAC duct through the cooling and ventilation outlet ("air flow component 2 with a multitude of air flow passages 10 integrated for allowing air to pass therethrough [par. 0063]" and "protruding neck 5 for intake of air [par. 0061]"); 
a directable air output nozzle disposed at an output end of the airflow chamber (see [fig. 1] where Directional Air Flow Component (2) is disposed at the end of the housing); 
a first actuator configured to control a direction of the directable air output nozzle ("the rotational motion initiated by the rotational motor 13 will cause the ball shaped directional air flow component 2 to rotate within the outer ring first housing 20 a selectable amount of degrees to the left or to the right [par. 0066]"); 
an adjustable damper [fig. 16: Air Volume Control Flap (44)]; 
a second actuator configured to control airflow through the cooling and ventilation outlet by actuating the adjustable damper ("A rotational motor that adjusts the air volume control flap 44 position through a multiple of angle options thereby allows only as much air to pass through the air vent assembly as desired by operator [par. 0076]"); 
circuitry, the circuitry configured to accept commands and to control the first actuator and the second actuator ("a directional air flow component rotational motor 208 that utilizes that configured data to adjust the direction of the air flow through the vent on a vertical plane, an outer ring first housing rotational motor 209 that utilizes that configured data to adjust the direction of the air flow through the vent on a horizontal plane, and an air flow volume control flap rotational motor 210 that utilizes that configured data to adjust the volume of air flow needed to any specific location [par. 0104]").
Although Baker teaches circuitry accepting commands to control the first and second actuator (as presented above), Baker does not explicitly teach a network interface and accepting commands over a network.
In an analogous art (outlet control), Mirante teaches circuitry including a network interface and accepting commands over a network ("The circuit assembly 30 also receive commands 52 transmitted from a remote control or smart device 50 via Bluetooth or wifi and send data 54 to the remote control [par. 0026]." Also see [fig. 7B] where Circuit Assembly (30) is integrated within vent (12)).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Baker's teachings of a controller to accept and implement commands, with Mirante's teachings of integrating a circuit into an air vent and providing a remote controller or smart device to accept and implement commands over a network, for the benefit of allowing the air vent to be controlled remotely. 
The combination of Baker and Mirate does not explicitly teach wherein the circuitry is disposed on a circuit board that is configured to surround the airflow chamber.
In an analogous art (circuit board design), Williams teaches circuitry is disposed on a circuit board that is configured to surround a chamber ("The power plane may be configured as a doughnut shaped power plane printed circuit board or assembly in order to fit in the space envelope of the end-plate for providing a maximum space for mounting the power layer and the control layer, and to allow the shaft of the motor rotor to pass through to drive a cooling fan [par. 0043]").
Williams further teaches, "In effect, the power plane P (see also FIGS. 1 and 11) is a component that will be mounted inside the space envelope SE (e.g., see FIG. 17B) of the end-plate D, D′ (FIGS. 1 and 17B). It shares the same circular geometry, which will allow the shaft or rotor R to pass through to power the cooling fan F (FIGS. 1 and 11). By way of example, the circular geometry may take the form of, or be characterized as, doughnut-shaped, or disk-like, e.g., consistent with that disclosed herein. This will also allow ease of manufacture and installation of its components [par. 0168]."
In light of Williams' teachings, it can be seen that configuring a circuit to conform to the geometry that a portion of a device is shaped (e.g., a doughnut) provides maximum space for mounting other components while still allowing a central chamber to accommodate a function (e.g., space for a shaft or space for air flow). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the shape of the circuit as taught by the combination of Baker and Mirate, to be doughnut shaped as taught by Williams, for the benefit of accommodating the geometry of the airflow chamber while maximizing space for other components. 

With regard to claim 12, the combination above teaches the cooling and ventilation outlet of claim 8. Baker in the combination further teaches wherein the output nozzle comprises a ball nozzle ("ball shaped directional air flow component 2 [par. 0066]"). 

With regard to claim 16, the combination above teaches the cooling and ventilation outlet of claim 8. Mirante in the combination further teaches wherein the cooling and ventilation outlet further comprises a battery that powers the cooling and ventilation outlet ("A battery powered motor adjusts the louver position to optimal vent louver position [par. 0004"). 
Because batteries are old and well known in the art for provide power to devices without the need to solely rely on grid/connected power, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have powered the outlet via a battery, yielding the predictable benefit of allowing the outlet to function without the need to connect to an AC power source. 

With regard to claim 22, the combination above teaches the cooling and ventilation outlet of claim 8. Baker in the combination teaches the outlet further comprising an inner body [fig. 1: Directional Air Flow Component (2)].  

With regard to claim 23, the combination above teaches the cooling and ventilation outlet of claim 8. Baker in the combination teaches the outlet further comprising a shell [fig. 1: Front Portion of Second Housing (3), Rear Portion of Second Housing (4), Protruding Neck (5)] and an inner body [fig. 1: Directional Air Flow Component (2)], the shell being the part of the cooling and ventilation outlet configured to connect to an HVAC duct ("air flow component 2 with a multitude of air flow passages 10 integrated for allowing air to pass therethrough [par. 0063]" and "protruding neck 5 for intake of air [par. 0061]"), the inner body being attachably contained within the shell ("a ball shaped directional air flow component vent 2 held within the front portion of the second housing 3 and the rear portion of the second housing 4 [par. 0061]" and "the outer ring first housing 20 is itself secured within the front portion of the second housing [par. 0066]" and "The motor mounting plate 37 attaches to the motor 38 and then attaches to the front portion of the second housing [par. 0071]").  

With regard to claim 27, the combination above teaches the cooling and ventilation outlet of claim 8. Baker in the combination further teaches wherein the adjustable damper is rotatably disposed on a surface that is substantially perpendicular to a direction of airflow through the cooling and ventilation outlet (see [fig. 16] where Air Volume Control Flap (44) is rotatably disposed on the plane of  Protruding Neck (5) and Second Housing (3)(4), where Protruding Neck (5) and Second Housing (3)(4) is perpendicular to the direction of airflow through Protruding Neck (5) and Second Housing (3)(4)). 

With regard to claim 28, the combination above teaches the cooling and ventilation outlet of claim 8. Mirante in the combination further teaches wherein the network interface is configured to accept commands over a network from a computing device running an application ("The circuit assembly 30 also receive commands 52 transmitted from a remote control or smart device 50 via Bluetooth or wifi and send data 54 to the remote control [par. 0026]" and "smartphone application [par. 0027]"). 

With regard to claim 29, the combination above teaches the cooling and ventilation outlet of claim 28. Baker in the combination further teaches wherein the application is configured to permit a user of the computing device to specify at least an airflow rate and an airflow direction for the cooling and ventilation outlet ("'joystick'-type directional controller for changing the air vent air flow direction and flow rate [par. 0099];" where Mirante in the combination teaches the control being by a smartphone through the application: "The circuit assembly 30 also receive commands 52 transmitted from a remote control or smart device 50 via Bluetooth or wifi and send data 54 to the remote control [par. 0026]" and "smartphone application [par. 0027]". It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Baker's teachings of a controller to accept and implement commands, with Mirante's teachings of a smartphone and application to accept and implement commands over a network, for the benefit of controlling the system remotely). 

With regard to claim 30, the combination above teaches the cooling and ventilation outlet of claim 8. Mirante in the combination further teaches wherein the network interface is selected from the set consisting of: 
a wired network interface, a wireless network interface ("Bluetooth or wifi [par. 0026]", and an optical network interface. 
	Note: claim is presented in the alternative.

With regard to claim 33, the combination above teaches the cooling and ventilation outlet of claim 8. Mirante in the combination teaches the outlet further comprising a pressure sensor configured for use in determining airflow through the cooling and ventilation outlet ("A duct temperature sensor 16b and a duct pressure sensor 24 are shown mounted to a rear surface of the vent 12, allowing measuring the temperature and pressure of the air flow 25 [par. 0023]"); and
the circuitry configured to accept readings from the pressure sensor ("The circuit assembly 30 also receive commands 52 transmitted from a remote control or smart device 50 via Bluetooth or wifi and send data 54 to the remote control [par. 0026]"and "reading pressure from a pressure sensor at step 111 [par. 0027]"). 
Because Baker teaches utilizing sensors to control airflow [pars. 0103-0104], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Mirante's teachings of a utilization a pressure sensor to control airflow [par. 0027], within the system of Baker, for the benefit of obtaining more data when making air flow magnitude and direction decisions, allowing the system to make a more informed decision. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Mirante in view of Williams further in view of Arens et al. ("Arens") [U.S. Pub. 2016/0363341].

With regard to claim 10, the combination of Baker, Mirante, and Williams teaches the cooling and ventilation outlet of claim 8. The combination does not explicitly teach the outlet further comprising an occupancy sensor operatively connected to the circuitry, the occupancy sensor configured to detect the presence of a person in a space that is served by the cooling and ventilation outlet. 
In an analogous art (air control), Arens teaches an occupancy sensor operatively connected to circuitry, the occupancy sensor configured to detect the presence of a person in a space that is served by a cooling and ventilation outlet ("At least one occupancy sensor is required to provide data to allow targeting of the airstream from the nozzle to an occupant. [par. 0060]" and "the camera is an infrared camera that not only identifies the location of an occupant but also registers the warm or cold zones in the room or on the occupant (usually the head) [par. 0061]"). 
Arens further teaches, "an air distribution system that tracks room occupants and delivers a stream air to each of the tracked occupants and shuts down when the space is unoccupied. Directed airflow can substantially reduce the energy and economic costs of cooling and heating buildings and can greatly increase occupant comfort under both cooling and heating conditions [par. 0006]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the combination of Baker, Mirante, and Williams, to include the sensor and targeting control as taught by Arens, for the benefit of increasing occupant comfort while substantially reducing energy and economic costs. 

With regard to claim 11, the combination of Baker, Mirante, and Williams teaches the cooling and ventilation outlet of claim 1. The combination does not explicitly teach the outlet further comprising a temperature sensor operatively connected to the circuitry, the temperature sensor configured to detect a body temperature of a person in a space that is served by the cooling and ventilation outlet. 
In an analogous art (air control),  Arens teaches a temperature sensor operatively connected to the circuitry, the temperature sensor configured to detect a body temperature of a person in a space that is served by the cooling and ventilation outlet ("At least one occupancy sensor is required to provide data to allow targeting of the airstream from the nozzle to an occupant. [par. 0060]" and "the camera is an infrared camera that not only identifies the location of an occupant but also registers the warm or cold zones in the room or on the occupant (usually the head) [par. 0061]"). 
Arens further teaches, "an air distribution system that tracks room occupants and delivers a stream air to each of the tracked occupants and shuts down when the space is unoccupied. Directed airflow can substantially reduce the energy and economic costs of cooling and heating buildings and can greatly increase occupant comfort under both cooling and heating conditions [par. 0006]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the combination of Baker, Mirante, and Williams, to include the sensor and targeting control as taught by Arens, for the benefit of increasing occupant comfort while substantially reducing energy and economic costs. 

Claims 13 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Mirante in view of Williams further in view of Koors et al. ("Koors") [U.S. Pat. 6,802,381].

With regard to claim 13, Baker teaches a cooling and ventilation outlet ("air vent assembly [par. 0002]") configured to connect to an HVAC duct ("The air vent assembly of the invention may be used in a wide spectrum of different types of spaces for controlling and modulating air flow into such space. These may include, for example, rooms or building spaces, whether commercial or residential, as well as vehicles [par. 0002]" and "for use with an air conditioner (A/C) and heating system [par. 0015]" and "protruding neck 5 for intake of air [par. 0061]"), the cooling and ventilation outlet comprising: 
an airflow chamber (see [fig. 16: Air Inlet Area (5A), Protruding Neck (5)] and [fig. 1: Directional Air Flow Component (2)] which together form an airflow chamber) configured to direct air from the HVAC duct through the cooling and ventilation outlet ("air flow component 2 with a multitude of air flow passages 10 integrated for allowing air to pass therethrough [par. 0063]" and "protruding neck 5 for intake of air [par. 0061]"); 
a directable air output nozzle disposed at an output end of the airflow chamber (see [fig. 1] where Directional Air Flow Component (2) is disposed at the end of the housing); 
a first actuator configured to control a direction of the directable air output nozzle ("the rotational motion initiated by the rotational motor 13 will cause the ball shaped directional air flow component 2 to rotate within the outer ring first housing 20 a selectable amount of degrees to the left or to the right [par. 0066]"); 
an adjustable damper [fig. 16: Air Volume Control Flap (44)]; 
a second actuator configured to control airflow through the cooling and ventilation outlet by actuating the adjustable damper ("A rotational motor that adjusts the air volume control flap 44 position through a multiple of angle options thereby allows only as much air to pass through the air vent assembly as desired by operator [par. 0076]"); 
circuitry, the circuitry configured to accept commands and to control the first actuator and the second actuator ("a directional air flow component rotational motor 208 that utilizes that configured data to adjust the direction of the air flow through the vent on a vertical plane, an outer ring first housing rotational motor 209 that utilizes that configured data to adjust the direction of the air flow through the vent on a horizontal plane, and an air flow volume control flap rotational motor 210 that utilizes that configured data to adjust the volume of air flow needed to any specific location [par. 0104]").
Although Baker teaches circuitry accepting commands to control the first and second actuator (as presented above), Baker does not explicitly teach a network interface and accepting commands over a network.
In an analogous art (outlet control), Mirante teaches circuitry including a network interface and accepting commands over a network ("The circuit assembly 30 also receive commands 52 transmitted from a remote control or smart device 50 via Bluetooth or wifi and send data 54 to the remote control [par. 0026]." Also see [fig. 7B] where Circuit Assembly (30) is integrated within vent (12)).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Baker's teachings of a controller to accept and implement commands, with Mirante's teachings of integrating a circuit into an air vent and providing a remote controller or smart device to accept and implement commands over a network, for the benefit of allowing the air vent to be controlled remotely. 
The combination of Baker and Mirate does not explicitly teach wherein the circuitry is disposed on a circuit board that is configured to surround the airflow chamber.
In an analogous art (circuit board design), Williams teaches circuitry is disposed on a circuit board that is configured to surround a chamber ("The power plane may be configured as a doughnut shaped power plane printed circuit board or assembly in order to fit in the space envelope of the end-plate for providing a maximum space for mounting the power layer and the control layer, and to allow the shaft of the motor rotor to pass through to drive a cooling fan [par. 0043]").
Williams further teaches, "In effect, the power plane P (see also FIGS. 1 and 11) is a component that will be mounted inside the space envelope SE (e.g., see FIG. 17B) of the end-plate D, D′ (FIGS. 1 and 17B). It shares the same circular geometry, which will allow the shaft or rotor R to pass through to power the cooling fan F (FIGS. 1 and 11). By way of example, the circular geometry may take the form of, or be characterized as, doughnut-shaped, or disk-like, e.g., consistent with that disclosed herein. This will also allow ease of manufacture and installation of its components [par. 0168]."
In light of Williams' teachings, it can be seen that configuring a circuit to conform to the geometry that a portion of a device is shaped (e.g., a doughnut) provides maximum space for mounting other components while still allowing a central chamber to accommodate a function (e.g., space for a shaft or space for air flow). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the shape of the circuit as taught by the combination of Baker and Mirate, to be doughnut shaped as taught by Williams, for the benefit of accommodating the geometry of the airflow chamber while maximizing space for other components. 
Although Baker teaches wherein the first actuator comprises two motors driving two shafts configured to move the ball nozzle ("The ball shaped directional air flow component 2 is rotatably mounted in the outer ring first housing 20 by means of the rotational pivot pin 12 and the motor drive shaft collar 16 [par. 0071]" and "the motor drive shaft which the motor itself rotates internally rotates the outer ring first housing 20 moving the top of the outer ring first housing 20 [par. 0071]"), 
Baker does not explicitly teach two roller wheels.
	In an analogous (actuator moving a ball) Koors teaches two motors driving two roller wheels configured to move a ball ("The first drive member 30 frictionally engages the spherical ball 22 to drive the spherical ball 22 in a first direction in response to actuation from electric motor 32 [col. 3 lines 33-35]" and "The second powered drive mechanism 40 is located substantially orthogonal (i.e., 90.degree.) to the first powered drive mechanism 30 and may include a vertically oriented second drive wheel frictionally engaging the spherical ball 22 [col. 3 lines 36-39]").
Accordingly, the prior art references teach that drive shafts and a roller wheels are elements that are known in the art for providing movement to a ball. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the roller wheels taught by Koors for the shaft drive of Baker since the roller wheels would still function in Baker's system the same way it does in Koors' system and because both elements are known equivalents for providing movement to a ball. The substitution would yielded the predictable result of providing movement to the ball nozzle of Baker.

With regard to claim 34, the combination above teaches the cooling and ventilation outlet of claim 13. Williams in the combination further teaches wherein the circuit board is configured to substantially circumscribe the airflow chamber  ("The power plane may be configured as a doughnut shaped power plane printed circuit board or assembly in order to fit in the space envelope of the end-plate for providing a maximum space for mounting the power layer and the control layer, and to allow the shaft of the motor rotor to pass through to drive a cooling fan [par. 0043]" and [fig. 10B]).

With regard to claim 35, the combination above teaches the cooling and ventilation outlet of claim 34. Williams in the combination further teaches wherein the circuit board that is configured to surround the airflow chamber is donut-shaped  ("The power plane may be configured as a doughnut shaped power plane printed circuit board or assembly in order to fit in the space envelope of the end-plate for providing a maximum space for mounting the power layer and the control layer, and to allow the shaft of the motor rotor to pass through to drive a cooling fan [par. 0043]" and [fig. 10B]).

With regard to claim 36, the combination above teaches the cooling and ventilation outlet of claim 35. Williams in the combination further teaches wherein the donut-shaped circuit board includes a cut-out region at one edge of the circuit board  ("The power plane may be configured as a doughnut shaped power plane printed circuit board or assembly in order to fit in the space envelope of the end-plate for providing a maximum space for mounting the power layer and the control layer, and to allow the shaft of the motor rotor to pass through to drive a cooling fan [par. 0043]" and [fig. 10B]).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Mirante in view of William further in view of Schmidt et al. ("Schmidt") [U.S. Pub. 2019/0128557].

With regard to claim 31, the combination of Baker, Mirante, and Williams teaches the cooling and ventilation outlet of claim 8. The combination does not explicitly teach an indicator disposed on a visible portion of the cooling and ventilation outlet, the indicator comprising at least one controllable visual element; wherein the indicator is configured to identify the cooling and ventilation outlet to a user.
In an analogous art (air flow control), Schmidt teaches  an indicator disposed on a visible portion of a cooling and ventilation outlet ("The air flow indicator 6006 is mounted on an edge of the mounting pan 6002, such that when the mounting pan 6002 is installed in a ceiling, the edge including the air flow indicator 6006 is oriented downward and visible below the drop-down diffuser system [par. 0120]"), the indicator comprising at least one controllable visual element ("provide the electric current and/or voltage to the air flow indicator 6006 to output an indication [par. 0119]" and "a number of the indicator lights 6102 which are turned on is used to indicate the rate of airflow (e.g., a higher rate of airflow results in more of the indicator lights 6102 turning on) [par. 0122]"); 
wherein the indicator is configured to identify the cooling and ventilation outlet to a user ("The air flow indicator 6006 may be any type of indicator (e.g., a numerical indicator providing air flow values, multiple colored lights indicating a rate of air flow, etc.) to inform a user of a rate of air flow [par. 0123]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have modified the teachings of Baker, Mirante, and Williams, with Schmidt's teachings of an indicator, for the benefit of providing a user an easily visible indication of air flow. 

With regard to claim 32, the combination of Baker, Mirante, and Williams teaches the cooling and ventilation outlet of claim 8. The combination does not explicitly teach an indicator disposed on a visible portion of the cooling and ventilation outlet, the indicator comprising at least one controllable visual element; wherein the indicator is configured to display a measure of airflow through the cooling and ventilation outlet.
In an analogous art (air flow control), Schmidt teaches an indicator disposed on a visible portion of a cooling and ventilation outlet, the indicator comprising at least one controllable visual element  ("provide the electric current and/or voltage to the air flow indicator 6006 to output an indication [par. 0119]" and "a number of the indicator lights 6102 which are turned on is used to indicate the rate of airflow (e.g., a higher rate of airflow results in more of the indicator lights 6102 turning on) [par. 0122]"); 
wherein the indicator is configured to display a measure of airflow through the cooling and ventilation outlet ("The air flow indicator 6006 may be any type of indicator (e.g., a numerical indicator providing air flow values, multiple colored lights indicating a rate of air flow, etc.) to inform a user of a rate of air flow [par. 0123]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have modified the teachings of Baker, Mirante, and Williams, with Schmidt's teachings of an indicator, for the benefit of providing a user an easily visible indication of air flow. 

Allowable Subject Matter
Claims 9, 14, 15, 24-26, and 37 are objected to as being either dependent upon a rejected base claim or having minor informalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or correcting any informalities as presented above.
	The prior art of record fails to teach or suggest, individually or in combination, the specific structural configurations as presented in claims 9, 14, 15, 24-26, and 37 in combination with other limitations in each respective claim and/or in the base claim and/or intervening claims. 

Response to Arguments
Applicant's arguments have been fully considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment. Specifically, in light of the new combination of elements (and omission of certain elements previously presented) in the currently amended claims, a new grounds of rejection has been made. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Janniello [U.S. Pub. 2018/0031265] teaches a user device that can control the amount of air flow and air flow direction of an air vent.
Migliore et al. [U.S. Pub. 2015/0111486] teaches a ball nozzle air jet system for an air vent register. 
Herman [U.S. Pub. 2019/0226717] teaches a slideable device that controls air flow utilizing a flow sensor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/               Supervisory Patent Examiner, Art Unit 2119